Citation Nr: 1317739	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-44 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board notes that the rating decision was prepared by the RO in San Diego, California; however, the Agency of Original Jurisdiction is the Denver RO and it actually issued the rating decision with the cover letter to the Veteran.


FINDING OF FACT

The most probative and persuasive evidence shows that the Veteran's erectile dysfunction was not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus, type II, and was not related to his active military service.


CONCLUSION OF LAW

The Veteran's erectile dysfunction is not secondary to his service-connected diabetes mellitus, type II, nor was it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 2008, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim demonstrating his actual knowledge of having to support his claim with evidence.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that there is evidence in the record that indicates the Veteran is receiving disability compensation from the Social Security Administration; however, by his own statement, this is due to chronic neck problems.  (See February 2008 VA Primary Care Outpatient Note.)  Consequently, the Board finds that these records would not provide any relevant evidence relating to the present appeal and the Veteran has not stated such.  Thus, the Board does not find the failure to obtain the Social Security Administration records to be prejudicial to the Veteran as such development would not result in relevant evidence.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claim in July 2008 and May 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran essentially contends that his erectile dysfunction is proximately due to or the result of "pre-diabetes."  In other words, that it is related to elevated blood sugar levels he had for many years prior to the time that it rose to the level warranting a diagnosis of diabetes mellitus, type II.  The Board notes that service connection for diabetes mellitus, type II, was awarded in the April 2008 rating decision on appeal effective April 23, 2008.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In addition, lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service treatment records are silent for any complaints of or treatment for erectile dysfunction while in service.  On separation examination in September 1971, no abnormality of the genitourinary system was noted.  

The first post-service medical evidence of erectile dysfunction is a February 1997 private treatment record.  At that time, the Veteran complained of impotency for about two to three years.  The assessment was atrophy of the right testicle with impotency.  A private laboratory report from March 1997 demonstrates the Veteran's blood glucose was high at 117 mg/dL.  A December 1999 private laboratory report shows the Veteran had high blood glucose of 119 mg/dL.  A June 2001 private laboratory report again shows the Veteran had high blood glucose at 134 mg/dL.  

VA treatment records from April 2007 through May 2011 are associated with the claims file.  An April 2007 report of an Agent Orange examination demonstrates that laboratory findings showed the Veteran's blood glucose in March 2006 was high at 112 mg/dL and in March 2007 was high at 126 mg/dL.  However, there was no report by the Veteran of a history or presence of erectile dysfunction.  The genitourinary system was noted to be "presently asymptomatic."  

In June 2007, the Veteran was seen at the VA Medical Center for an initial visit to establish care.  There was no report of a past medical history or current symptoms of erectile dysfunction noted at that time; however, his medications list included Levitra, a known medication for treating erectile dysfunction.  The Veteran was seen for follow up in February 2008.  This treatment note contains no reference to erectile dysfunction except for listing Vardenafil HCL (a.k.a. Levitra) as a medication.  In addition, laboratory tests were ordered including diabetes mellitus, type II, and lipids screens.  A March 7, 2008, follow up note indicates the Veteran's fasting blood glucose was 122 mg/dL and, given his family history of diabetes and significantly elevated LDL with positive cardiac risk factors, his physician recommended he start Metformin 500 mg twice a day to prevent progression towards diabetes along with reinforcing a low carbohydrate diet and regular exercise.  A diagnosis of erectile dysfunction was finally noted in an August 2008 Primary Care Outpatient Note.  Subsequent treatment records continue to show a diagnosis of erectile dysfunction but do not provide any evidence as to its etiology.

In July 2008, the Veteran underwent VA examination.  Laboratory tests taken in conjunction with the examination showed his blood glucose was high at 156 mg/dL.  The Veteran reported diagnosis of diabetes in 2007.  He further reported problems with erectile dysfunction ongoing for at least three years, preceding  his diabetes by at least two years, and was associated at this stage with his medication that he was taking.  The examiner assessed the Veteran to have diabetes mellitus, type II, which appeared to be well controlled on Metformin and restricted diet.  He also diagnosed the Veteran to have erectile dysfunction which predated the Veteran's diabetes discovery by at least three years; and, as a result, the examiner opined that the Veteran's erectile dysfunction is not causally related to his diabetes.

In January 2009, the Veteran submitted medical statements from both his private and VA treating physicians in support of his claim.  The statement from the private physician is dated January 13, 2009, and is part of a regular treatment note.  In the Plan section, this physician stated, in relevant part, that the Veteran "definitely has pre-diabetes condition.  This is related to his hypertension and erectile dysfunction.  So definitely hypertension and erectile dysfunction can precede diabetes especially in pre-diabetic condition."  

In a statement dated January 21, 2009, the Veteran's VA treating physician stated that the Veteran "was diagnosed with diabetes last year, but has had elevated blood sugar readings for unknown period of time prior to that, likely for many years.  It is very probable that his high blood pressure and erectile dysfunction are stemming from his abnormal blood sugars which have just recently achieved the level sufficient to be called diabetes according to the American Medical Association guidelines."

In May 2011, a second VA examination was obtained.  The VA examiner was specifically asked to opine if the Veteran's erectile dysfunction is at least as likely as not caused by or a result of the his service-connected diabetes mellitus, type II, and to provide a rationale for this opinion.  After reviewing the Veteran's claims file and obtaining a history from the Veteran, as well as examining him, the VA examiner opined that there is no etiologic relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II.  He also opined that there is no evidence of aggravation of erectile dysfunction by the service-connected diabetes.  

The examiner stated that the Veteran had no clear cut demonstration of risk factors present at the time of onset of erectile dysfunction, which antedated the appearance of diabetes by 11 years.  He noted that the fundamental question that the Veteran raises is whether or not pre-diabetes can have some effect on erectile dysfunction over time.  The VA examiner stated that he had searched the Up-To-Date current issue 19.1 and found no reference to suggest pre-diabetes, per se, is etiologically related to the onset of erectile dysfunction.  He stated that, even more discouraging, was the statement under erectile dysfunction etiology Up-To-Date 19.1 paragraph glycemic control that stated:  "There are no studies documenting that improved glycemic control improves erectile dysfunction in men with diabetes.  Nevertheless, given its other benefits, glycemic control should not be neglected."  Notwithstanding that, the examiner stated that he found no evidence that glycemic control or prevention of diabetes changes erectile dysfunction which is already established.  

He further noted that the physiology of erectile dysfunction is felt to be a defect in trapping blood within the penis such that whatever mechanism operates to trap blood in the penis is impaired and the absence of the ability to trap blood in the penis means the absence of a sustained firm erection.  After reviewing the currently available literature, the examiner stated that he did not find evidence sufficient to make an opinion that pre-diabetes, to the extent it is ever present, is etiologically related to the onset of erectile dysfunction.  He also found in the basis of the Veteran's history no reason to believe that the onset of diabetes 11 years after the onset of erectile dysfunction had in any way aggravated the condition of erectile dysfunction secondary to the diabetes.  The examiner noted that it should be very clear that the presence of one disease such as diabetes, while commonly associated with erectile dysfunction, does not in every case establish an etiologic relationship.  Consequently, the examiner concluded that, in his opinion, the long duration and severity of erectile dysfunction established by history and by such medical notes as are available do not suggest or imply any relationship or aggravation between diabetes onset 2008 and the pre-existing erectile dysfunction.

The Board must evaluate this evidence in rendering a decision, including an analysis of the credibility and probative value of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may not base a decision on its own unsubstantiated medical conclusions, but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record or adequate quotation from recognized medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In assessing the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, the Board must account for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence," Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-99 (2000).   The Board is not bound to accept an opinion based on history provided by the appellant and on unsupported clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  An opinion based upon an erroneous factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 5 Vet. App. 104, 145 (1999).  Moreover, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In considering the evidence of record, the Board finds that the more probative and, therefore, persuasive medical opinions of record as to whether the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus, type II, are the opinions from the May 2011 VA examiner.  This examiner's opinions are based upon a full review of the evidence of record.  They appear to be based on a factually accurate history.  The examiner provided a fully articulated and thorough reasoning for the medical opinions he provided.  The Board also find that his opinions are based on sound reasoning as he makes citation to medical literature (i.e., Up-To-Date) relied upon in rendering the opinions.  In addition, the July 2008 VA examiner's opinion supports the May 2011 examiner's opinion.  Although the July 2008 VA examiner's medical opinion is based upon a questionable history (Veteran only gave a three year history of erectile dysfunction when subsequently obtained earlier private treatment records show that erectile dysfunction onset was in the mid 1990s), his opinion also relies upon the premise that the Veteran's erectile dysfunction predated his diabetes mellitus, type II, and thus cannot be said to be causally related thereto.

Unlike the May 2011 VA examiner, the Veteran's treating physicians (both private and VA) did not provide any reasoning or medical basis upon which they based their opinions that the Veteran's erectile dysfunction is related to his pre-diabetes (i.e., elevated blood sugars).  Rather, these physicians merely state their opinions without explaining the basis for such opinions or citing to supporting medical or scientific literature.  Thus, those opinions are not fully articulated, and the Board cannot conclude that they are based on sound reasoning.  Consequently, the Board finds that the probative value of these medical opinions is lessened by these deficiencies and, therefore, they are less persuasive in establishing that an etiological relationship exists between the Veteran's service-connected diabetes mellitus, type II, and his pre-existing erectile dysfunction.

In addition, in support of his claim, the Veteran submitted along with his VA Form 9 a page entitled "Pre-Diabetes" printed from the website of the American Diabetes Association.  This document, however, does not even mention erectile dysfunction much less discuss an etiological relationship between pre-diabetes and erectile dysfunction.  Furthermore, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The document submitted by the Veteran was not accompanied by the opinion of any medical expert linking the Veteran's erectile dysfunction to his service-connected diabetes mellitus, type II.  Thus, this document submitted by the Veteran has no probative value in establishing that his erectile dysfunction is secondary to his service-connected diabetes mellitus, type II.

Finally, the Board notes that the Veteran has provided his own opinion that there is a relationship between his pre-diabetes and his erectile dysfunction.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing erectile dysfunction).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The presence of pre-diabetes or diabetes, as well as a determination that there is an etiological relationship between it and the Veteran's erectile dysfunction, are, however, determinations "medical in nature" and are not capable of lay observation.  Since a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology, the Board finds that the Veteran's lay opinion that his erectile dysfunction is related to his pre-diabetes or diabetes mellitus, type II, has no probative value.

As for service connection on a direct basis, the Board finds that there is no showing of chronic erectile dysfunction in service or for many years after service (approximately 25 years).  Furthermore, the Veteran has not contended that his erectile dysfunction had its onset in service or has been present since then, and there is no evidence of record establishing a nexus between his current erectile dysfunction and any disease or injury incurred during his active military service.

The absence of treatment for erectile dysfunction in the service treatment records or of persistent symptoms of at separation, along with the first evidence being many years after discharge, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Hence, the Board finds that the evidence fails to establish that the Veteran's current erectile dysfunction is related to his active military service.  38 C.F.R. § 3.303.  Nor can it be presumed to be so, as erectile dysfunction is not an enumerated chronic disease for which presumptive service connection may be granted.  See 38 C.F.R. § 3.307(a) and 3.309(a).

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's erectile dysfunction is proximately due to, the result of or has been aggravated by his service-connected diabetes mellitus, type II, to include his pre-diabetes (i.e., elevated blood sugars prior to an actual diagnosis of diabetes) as the more probative and persuasive evidence is against such a finding.  Nor does the preponderance of the evidence establish that his erectile dysfunction is otherwise related to his active military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for erectile dysfunction is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


